THE THIRTEENTH COURT OF APPEALS

                                    13-12-00703-CV


                            JORGE GUEVARA, M.D.
                                    v.
                    MARK LACKNER AND ROBERT E. LACKNER


                                    On Appeal from the
                     138th District Court of Cameron County, Texas
                          Trial Cause No. 2010-DCL-03373-B


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and

remanded, in part, and affirmed, in part. The Court orders the judgment of the trial court

REVERSED AND REMANDED, IN PART AND AFFIRMED, IN PART. Costs of the

appeal are adjudged one-third against appellant and two-thirds against appellees.

      We further order this decision certified below for observance.

November 13, 2014